DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 27, 2022 has been entered.
 
Response to Amendment
Claims 1-20 are pending in the application. Claims 1, 4, 7, 10, 13, and 16 are currently amended. No claims have been canceled. No new claims are currently added. 

Response to Arguments
With regard to Applicant’s remarks dated June 27, 2022:
Regarding the rejection claims 1-30 under 35 U.S.C. 103, Applicant’s amendment and arguments have been fully considered. Applicants argue that “Zaki and Sundarraman, alone or in combination, do not disclose or suggest the preference mapping using a preference mapping matrix, the preference mapping matrix comprising a mapping of a plurality of network traffic streams by a plurality of network links, the preference mapping matrix being updated on a recurring basis to reflect updated weighting factors, much less identifying a best-suited network link for each of the traffic streams which uses the preference mapping matrix, as required by claims 1, 7 and 13”. Examiner agrees. Therefore, the rejection has been withdrawn. Upon further search, no better prior art has been discovered that would teach all of the claimed features, as amended.
As to any arguments not specifically addressed, they are the same as those discussed above.

Allowed Claims
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
none of the qualifying prior art references of record, taken alone or in combination, disclose or reasonably suggest: a combination of elements as claimed in independent claim 1 including constructing, via the intelligent connectivity operation, a preference mapping, the preference mapping being based upon the plurality of quality parameters associated with the respective aspects of the application, the preference mapping using a preference mapping matrix, the preference mapping matrix comprising a mapping of a plurality of network traffic streams by a plurality of network links, the preference mapping matrix being updated on a recurring basis to reflect updated weighting factors. Independent claims 7 and 13 recite similar features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
Raleigh et al (US 2022/0239578 A1) teaches a QoS flow table that associates or maps device activity to QoS level/class to QoS channel (par. [0150], [0181]). However, Raleigh fails to teach all of the claimed elements of claims 1, 7, and 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG SURVILLO/Primary Examiner, Art Unit 2442